TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-21-00045-CR



                                Keith Anthony Collins, Appellant

                                                v.

                                   The State of Texas, Appellee


                 FROM THE 426TH DISTRICT COURT OF BELL COUNTY
           NO. 73281, THE HONORABLE STEVEN J. DUSKIE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Keith Anthony Collins filed a notice of appeal in this Court giving

written notice of appeal of an order denying a post-conviction “MOTION REQUESTING

COURT ORDER RELEASE OF PRE-SENTENCE INVESTIGATION REPORT IN ABOVE

CASE” that he filed in the trial court.1

               In Texas, appeals in a criminal case are permitted only when they are specifically

authorized by statute. State ex rel. Lykos v. Fine, 330 S.W.3d 904, 915 (Tex. Crim. App. 2011);

see Bayless v. State, 91 S.W.3d 801, 805 (Tex. Crim. App. 2002) (stating that criminal

       1  A jury convicted appellant of aggravated robbery, see Tex. Penal Code §§ 29.02, .03,
and the trial court sentenced him to life in prison pursuant to the habitual offender provision of
the Penal Code, see id. § 12.42(d). This Court affirmed appellant’s conviction on appeal.
See Collins v. State, No. 03-15-00629-CR, 2016 WL 768447, at *5 (Tex. App.—Austin
Feb. 26, 2016, pet. ref’d) (mem. op., not designated for publication). Five years after his
sentencing, appellant filed the above-described motion seeking to obtain a copy of the report
resulting from the pre-sentence investigation ordered by the trial court prior to appellant’s
sentencing. See Tex. Code Crim. Proc. art. 42A.252. The trial court signed an order denying
the motion.
defendant’s right of appeal “is a statutorily created right.”). Thus, the standard for determining

whether an appellate court has jurisdiction to hear and determine a case “is not whether the

appeal is precluded by law, but whether the appeal is authorized by law.” Blanton v. State,

369 S.W.3d 894, 902 (Tex. Crim. App. 2012) (quoting Abbott v. State, 271 S.W.3d 694, 696–97

(Tex. Crim. App. 2008)); see Tex. Const. art. V, § 6(a) (providing that courts of appeals have

appellate jurisdiction “under such restrictions and regulations as may be prescribed by law”);

Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014) (explaining that “[j]urisdiction must

be expressly given to the courts of appeals in a statute”). We find no statutory authority granting

appellant the right to appeal the denial of a post-conviction motion seeking a copy of the

pre-sentence investigation report.

               Because there is no statutory authority for the appeal that appellant attempts here,

we hold that we lack jurisdiction in this appeal. Accordingly, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f); see, e.g., Staley v. State, 233 S.W.3d 337, 338 (Tex.

Crim. App. 2007) (dismissing appeal because it was not authorized by law).



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Kelly

Dismissed for Want of Jurisdiction

Filed: February 12, 2021

Do Not Publish




                                                2